Citation Nr: 1440514	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) disc bulging, and facet hypertrophy.  

2.  Entitlement to service connection for a left hip disability, to include radiculopathy.  

3.  Entitlement to service connection for left leg disability, to include radiculopathy.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In correspondence received in August 2012, the Veteran indicated that he wished to change his representative, but did not indicate the name of the representative he wished to replace his current representative.  In an August 2014 letter VA requested that the Veteran clarify whether he wanted to represent himself or to name a different representative in his claim.  The letter further notified him that if VA did not hear from him or his new representative within 30 days it would be assumed that he wished to remain with Texas Veterans Commission.  The Veteran did not respond to VA's August 2014 letter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In August 2014, in response to VA's request for clarification, the Veteran indicated that he wanted a video-conference hearing at the RO.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Board Video conference hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



